Citation Nr: 1703964	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-20 816	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA dental treatment rendered in May 2002.

2.  Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as a result of VA dental treatment rendered in February 2008.

(The matter of the Veteran's claims of entitlement to reimbursement of monies paid for dental treatment he received outside the VA health care system in 2002 and 2008 will be decided in a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant served on active duty in the United States Army from August 1956 to June 1979, including two years in Vietnam; he earned the Combat Medical Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant presented testimony during a Board videoconference hearing conducted by the undersigned Veterans Law Judge in October 2016.  A transcript of the hearing is included in the evidence of record. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 


FINDINGS OF FACT

1.  The appellant has not incurred any additional disability from the dental treatment that occurred in a VA facility in May 2002.

2.  The appellant has not incurred any additional disability from the dental treatment that occurred in a VA facility in February 2008.


CONCLUSIONS OF LAW

1.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from dental treatment that occurred in a VA facility in May 2002 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016). 

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability resulting from dental treatment that occurred in a VA facility in February 2008 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and an effective date.

The appellant was provided notice in correspondence dated in April 2010 (prior to the April 2011 rating action). His claims were subsequently readjudicated in the April 2013 Statement of the Case (SOC).  Mayfield, 444 F.3d at 1333.  With respect to the Dingess requirements, in the same April 2010 letter, the RO provided the appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.

The appellant has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The United States Supreme Court has held that, even if there has been an error in VCAA notice, it should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has alleged any prejudicial or harmful error in the VA notice, and the Board finds, based on the factors discussed above, that no prejudicial or harmful error in VA notice has been demonstrated in this case.  

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the appellant's VA and private medical and dental treatment records have been associated with the claims file and reviewed, as well as his written statements and testimony.  The appellant has not identified any additional relevant records.  A VA dental opinion was obtained in December 2010.

A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The December 2010 VA dental opinion was rendered by a dental professional and the associated report reflects review of the appellant's prior treatment records.  The report includes descriptions of the history and treatment for the claimed pathology and demonstrates objective evaluations.  The dentist was able to assess the nature, onset date, etiology, extent and severity of the appellant's claimed pathology.  

The Board finds that the dental opinion is sufficiently detailed with recorded history and clinical findings.  In addition, it is not shown that the report was in any way incorrectly prepared or that the VA dentist failed to address the clinical significance of the appellant's relevant condition.  As a result, the Board finds that additional development by way of an examination or another dental opinion would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate clinical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

All relevant facts with respect to the appellant's claims addressed in the decision below have been properly developed.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.  Therefore no useful purpose would be served in remanding this case for more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

The appellant contends that he is entitled to 38 U.S.C.A. § 1151 benefits because he believes that he experienced a lack of proper care from VA dental care providers in May 2002, and in February 2008.  He feels that he was not afforded timely or clinically adequate dental care by VA personnel.

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended such that negligence would generally have to be shown by the VA for a claimant to obtain compensation under the statute.  This amendment, however, does not apply to claims filed prior to the effective date.  Pub. L. No. 104-204, § 422(a)-(c) (1996); VAOPGCPREC 40-97.  As the appellant's 38 U.S.C.A. § 1151 claims were filed in March 2010, the amended statute must be applied.  Id.

For purposes of VA compensation under 38 U.S.C.A. § 1151, a disability is a qualifying additional disability, if the additional disability was not the result of the claimant's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the claimant under any law administered by the Secretary of VA, and the proximate cause of the disability or death was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In order for a claimant to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he or she sustained additional disability and that this additional disability is etiologically linked to the VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the claimant, the claim for compensation under 38 U.S.C.A. § 1151 must be denied.  

In determining whether a claimant has an additional disability, VA compares the claimant's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the appellant's condition after such care or treatment.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the claimant's additional disability.  Merely showing that a claimant received care or treatment and that the claimant has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a claimant's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the claimant's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the appellant's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a claimant's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

The appellant testified at his October 2016 board videoconference hearing that he was experiencing a painful tooth in May 2002, and that he was seen by a VA dentist.  However, the x-ray machine was out of order and a manual examination was done that the appellant described as brutal.  

The appellant subsequently went to a private dentist who prescribed antibiotics and indicated the appellant needed a root canal.  The appellant stated that he went back to the private provider to have the root canal done because VA scheduled him for an appointment some 70 days later and he could not wait that long because of the pain.  

The appellant also testified that, in 2008, he broke a tooth that held his lower bridge together and that he was told in February of that year at a VA facility that he was not a candidate for dental implants.  He said that VA was willing to knock out all of his teeth and put in a denture.  Therefore, he went to a private dental surgeon to get a second opinion.  

The private dentist recommended four dental implants and that is what the appellant decided to have done.  The appellant said that his 38 U.S.C.A. § 1151 claim was filed because VA failed to do the proper procedure at no cost to him.

After the appellant submitted his 38 U.S.C.A. § 1151 claims in March 2010, the RO obtained a dental opinion from a VA dentist in December 2010.  The VA dentist reviewed the appellant's claims file and dental records, to include the treatment records from the VA and private dentists dated in May and June of 2002, and February 2008 to June 2008.  The dentist stated that there was no evidence that any VA medical or dental treatment had resulted in any disability or aggravated any existing disability.  

The Board has also considered the appellant's statements and those of his representative.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, root canals and dental implants are not the type of procedures as to which a lay person can provide competent evidence on questions of diagnosis or methodology.  See Robinson v. Shinseki, 557 F.3d 1355 (2009). 

The Board acknowledges the appellant's belief that he incurred additional disability due to VA dental treatment in 2002 and 2008.  However, the appellant has not been shown to possess the requisite medical or dental training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation or proper dental procedures.  Nothing in the record demonstrates that the appellant received any special training or acquired any medical or dental expertise in evaluating and determining causal connections for any medical or dental condition.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012).

The appellant is competent to provide statements as to matters within his observation and personal knowledge, such his symptoms and medical history.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that competent evidence is not required when the issue involves either the diagnosis or the etiology of a disability); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (listing situations in which lay evidence is competent and sufficient to establish the diagnosis of a condition); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge).  In this case, the appellant has reported experiencing dental pain and a broken tooth.  He has also reported that these problems were resolved with treatment.

The Board notes that pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here there is no showing of any such functional loss in that the appellant's dental pain was acute and transitory and resolved with treatment without any complications or residuals. 

However, unlike the appellant's symptoms and medical history, whether there is additional disability resulting from the dental treatment that occurred in a VA facility in May 2002 or February 2008 is a determination that is medical in nature because it cannot be made based on lay observation alone.  See Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, such as the presence of varicose veins, but not with respect to determinations that are "medical in nature"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Layno, 6 Vet. App. at 469-71 (noting that a veteran is competent to report difficulty breathing, but not to diagnose the condition as bronchial asthma).  

A person making a determination that is medical in nature must have the appropriate medical training or expertise in order for his opinion to be considered as competent evidence.  See Layno, 6 Vet. App. at 469-70 (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Because the appellant has not been shown to have such specialized training or expertise, his lay opinion as to whether he has incurred any additional disability due to VA dental treatment is not competent and therefore has no probative value.  See Id. 

Thus, the Board cannot give decisive probative weight to the opinions of the appellant regarding his dental pathology because he is not qualified to offer such opinions.  Although claimants may be competent to provide the diagnoses of simple conditions they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Indeed, even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive and, thus, not ultimately probative.  Accordingly, this lay evidence does not constitute as competent medical evidence and lacks probative value. 

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the appellant incurred additional disability of any kind as a result of his VA dental treatment in May 2002 and February 2008.  There is no competent evidence that the appellant developed any additional disability of any kind as a result of the VA dental treatment he received at any time.  The appellant has not described what the claimed additional disability is nor does the clinical evidence of record indicate the existence of any such additional disability.  A VA dentist has stated that there is no evidence that the appellant has any disability related to VA dental treatment.

The preponderance of the evidence demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to dental treatment that occurred in a VA facility in May 2002.  The preponderance of the evidence also demonstrates that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for additional disability due to dental treatment that occurred in a VA facility in February 2008.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  As there is no additional disability shown, the Board need not reach the question of whether the proximate cause of any such additional disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not recently foreseeable.  As the preponderance of the evidence indicates that the Veteran does not experience any additional disability of any kind due to VA treatment afforded him in May 2002, and in February 2008, the benefit of the doubt rule is not for application in resolution of this appeal.  Accordingly, each claim is denied. 

Finally, the Board again notes that the matter of the Veteran's claims of entitlement to reimbursement of monies paid for dental treatment he received outside the VA health care system in 2002 and 2008 will be decided in a separate Board decision.


ORDER

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as a result of dental treatment that occurred in a VA facility in May 2002 is denied.

Entitlement to compensation benefits pursuant to 38 U.S.C.A. § 1151 for additional disability claimed as a result of dental treatment that occurred in a VA facility in February 2008 is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


